Action by a wife against the owner of a multiple dwelling to recover damages for personal injuries sustained when she fell on an allegedly defective stairway, and by her husband for medical expenses and loss of services. The jury rendered a verdict in favor of the husband for $620.20, and in favor of the wife for $6,500 which was reduced to $5,968.50. The owner appeals from the judgment entered thereon and the wife cross-appeals from so much of said judgment as reduced her recovery. Judgment reversed and a new trial granted, with costs to appellant-respondent to abide the event. In our opinion the findings of negligence and proximate cause implicit in the jury’s verdict were contrary to the weight of the evidence. Cross appeal dismissed, without costs, as academic. Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.